DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
 	Claims 1 and 3 are amended and claims 7 and 10 are cancelled.  Claims 1, 3, 4, 6, 8, 9, and 11-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384).  The citations below for Yamauchi are taken from an English language machine translation included previously and the citations below for Sato et al. are taken from English language equivalent, US 2017/0291451.
Regarding claims 1, 3, 6, 8, 9, 17, and 18, Isitman et al. teaches a rubber composition comprising 100 parts by weight of styrene butadiene rubber and polybutadiene rubber (Table 1, Examples), from 25 to 70 phr of a resin (¶26) such as a petroleum resin or terpene polymer resins (¶36), from 5 to 25 parts by weight of a processing oil (¶26), and 1.5 parts by weight of a paraffinic or microcrystalline type wax (Table 1, Example 1).  Isitman et al. teaches that this composition is suitable for use in tire treads (¶74).  


Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1
1
1
Microcrystalline 1
2


Microcrystalline 2

2

Microcrystalline 3


2
Branched alkane having 40 to 70 carbon atoms
1.023
1.157
1.361
Linear alkane having 20 to 32 carbon atoms
0.603
0.603
0.625
Linear alkane having 45 or more carbon atoms
0.597
0.475
0.227



Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1.5
1.5
1.5
Microcrystalline 1
1


Microcrystalline 2

1

Microcrystalline 3


1
Branched alkane having 40 to 70 carbon atoms
0.595
0.662
0.764
Linear alkane having 20 to 32 carbon atoms
0.806
0.806
0.817
Linear alkane having 45 or more carbon atoms
0.336
0.275
0.151


These charts show that using these amounts of paraffin wax and microcrystalline wax, as taught by Yamauchi, produce amounts of branched alkane having 40 to 70 carbon atoms, linear alkane having 20 to 32 carbon atoms, and linear alkane having 45 or more carbon atoms which fall into the claimed ranges.  Isitman et al. and Yamauchi are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions containing wax useful in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add or to substitute from 0.5 to 2.5 parts by weight of a microcrystalline wax that is a Hi-Mic wax and from 0.1 to 5 parts by weight of a paraffin wax, as taught by Yamauchi, into the rubber composition, as taught by Isitman et al., and would have been motivated to do so in order to ensure good processability of the rubber composition and to prevent a defect in the appearance of the tire (¶11, Yamauchi).   
	Isitman et al. does not teach that the resin is a styrene-terpene resin with a weight average molecular weight of 300 to 15,000, a softening point of 160° C or lower, a glass transition temperature of -35 to 110° C, and an SP value of 7.0 to 11.5.  However, Sato et al. teaches a rubber composition for tire treads (¶1, 95) comprising styrene butadiene rubber and butadiene rubber, and at least one of a petroleum resin and terpene resins (¶49).  The terpene resin is 
	Regarding claim 4, Isitman et al. teaches that the rubber composition is used in a mold (¶76).
	Regarding claims 11 and 12, Isitman et al. teaches that the rubber composition may comprise from about 1 to about 5 phr of antioxidants (¶71).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384) as applied to claim 1 above, and further in view of Tokimune et al. (US 2016/0108214).
	Isitman et al., Yamauchi, and Sato et al. teach the composition of claim 1 as set forth above.  Isitman et al. does not teach that the composition further comprises from 0.1 to 5 parts by mass of a pluronic nonionic surfactant.  However, Tokimune et al. teaches a rubber composition comprising styrene butadiene and polybutadiene rubber (Table 1, Examples) and from 0.1 to 5 parts by mass of a pluronic nonionic surfactant (¶8).  Isitman et al. and Tokimune et al. are analogous art because they are from the same field of endeavor, namely that rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 5 parts by mass of a pluronic nonionic surfactant, as taught by Tokimune et al., to the composition, as taught by Isitman et al., and would have been motivated to do so in order to improve tire appearance while maintaining or improving fuel economy and abrasion resistance (¶17).

s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384) as applied to claim 1 above, and further in view of Hashimoto et al. (WO 2016/084923).  For convenience, the citations below for Hashimoto et al. are taken from English language equivalent US 2017/0320358.
	Isitman et al., Yamauchi and Sato et al. teach the composition of claim 1 as set forth above.  Isitman et al. does not teach that the composition further comprises from 0.1 to 10 parts by mass of a chain ethylene oxide.  However, Hashimoto et al. teaches a rubber composition comprising polybutadiene rubber, natural rubber, and styrene butadiene rubber (¶28) and from 0.1 to 8 parts by weight of a polyether (¶38), such as Newpol 50HB-100 (Table 2; Table 4, Example 2).  Isitman et al. and Hashimoto et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 8 parts by weight of a polyether, such as Newpol 50HB-100, as taught by Hashimoto et al., to the rubber composition, as taught by Isitman et al., and would have been motivated to do so in order to reduce the acceleration of cure (¶19) and improve scorch resistance (¶30).

Response to Arguments
Applicant’s arguments, see page 8, filed June 21, 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, and 6-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the arguments pertaining to the specific type of resin not being taught by the former rejection was persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Isitman et al. (US 2016/0159147) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384).
Applicant also argues that the instant invention has achieved unexpected results when 11 parts by mass or more of the specific resin are used in the rubber composition.  In support of this allegation, applicant points to examples 13, 17, and 18 of the instant specification as evidence.  This argument is unpersuasive.  The Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
In this case, the results shown are not commensurate in scope with the claims.  The claims recite the range for the resin to be from 11 to 100 parts by mass.  Examples 13, 17, and 18 use 10, 20, and 40 parts by mass, respectively.  Only two of these values fall within the claimed and these two values cannot be used to represent the entire claimed range.  Further, each of these examples also changes the amount of process oil.  Therefore, more than one variable is changed and the Office is not able to ascertain which change gave rise to the change in results.  Because these examples are not commensurate in scope with the claims and because they are not good side-by-side comparisons, they cannot provide evidence of unexpected results.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767